DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of Japanese Application JP2018-226098 has been filed with a priority date of 30 November 2018. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 20 at line 2 recites a “separation unit that separates…” wherein the Appellant’s specification supports and illustrates the separation unit 104 in [0040] and Figs. 3A and 12 which includes a pump that runs a specimen in a flow path; at line 6 recites “a measurement unit that measures…” wherein the Applicant’s specification supports and illustrates the measurement unit 105 and 304 in [0149], [0160], and Figs. 12 and 15, respectively, which includes either 1) a pressure detector in the first flow path, pressure detector in the second flow path, and calculation unit or 2) flow cell, light sources, condenser lenses, dichroic mirrors (i.e. optical unit [0166]), and imaging capturing unit (TDI camera [0166]); and at line 8 recites “a determination unit that determines…” wherein the Applicant’s specification supports and illustrates in [0038], [0043], and Fig. 12 the determination unit, i.e. controller 101. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication US 2018/0117593 to Toner et al. (herein Toner) as cited in the IDS dated 07/27/2020.
Regarding claim 1, Toner teaches a method for determining the relative separation performance (quality) of a system (see [0239]) comprising: moving a fluid suspension containing particles through a channel comprising an inlet and two outlets wherein the first outlet contains selectively diverted particles and the second outlet contains the remaining particles (see [0010]) based on forces acting upon the particles contained in the fluid (see [0015]); measuring a parameter of the separated particles and the remaining particles; and determining if separation has been successful or not (see [0239]). 

claim 2, Toner teaches all the limitations of claim 1 above. 
Toner teaches measuring the number of selected and unselected particles in the original sample and the number of selected (which should be greater than original sample) and unselected particles in filtrate (first specimen) to determine the number of selected and unselected particles separated from the filtrate (second specimen), wherein the selected particles would be lower than the original sample (see [0239]). The first information would be the number of selected particles in the first specimen and the second information would be the number of unselected particles in the second specimen. 

Regarding claim 3, Toner teaches all the limitations of claim 1 above. 
Toner teaches separating particles suspended in a fluid traveling through a microfluidic channel (see [0007]). 

Regarding claim 4, Toner teaches all the limitations of claim 1 above. 
Toner teaches as the Reynolds number of a particular particle increases with increased fluid velocity, patterns of particle segregation in laminar flow become observable and can vary dependent on channel scale and symmetry. In other words, particle separation can be controlled based on particle speed distribution based on flow rate and channel geometry (see [0168]; Figs. 8A-8C). 

Regarding claim 5, Toner teaches all the limitations of claim 1 above. 
Toner teaches that a sample can be mixed with a wide variety of reagents prior to entering the system for cell suspension (see [0132]). One of ordinary skill in the art would recognize that this would include sheath fluid for cell suspension and flow and separated samples would include both the original sample as well as the sheath fluid. In addition, Toner teaches the use of sheath fluid (see [0238]).  

claim 6, Toner teaches all the limitations of claim 1 above. 
Toner teaches taking measurements after particle separation (see [0239]). 

Regarding claim 7, Toner teaches all the limitations of claim 1 above. 
Toner teaches that the system can include a detector (in analysis region 18) for evaluating the separated particles in one or more flow path (see [0016], [0020], [0025], [0028], [0128], [0204], [0206], [0218], [0268]; Fig. 15B, Fig. 20B)

Regarding claims 8 and 9, Toner teaches all the limitations of claim 1 above. 
Toner teaches measuring the volume of the separated particles (see [0239]). 

Regarding claim 10, Toner teaches all the limitations of claim 1 above. 
Toner teaches measuring throughput based on volumetric flow rate (see [0239]). 

Regarding claim 11, Toner teaches all the limitations of claim 1 above. 
Toner teaches measuring an enrichment ratio which is the fraction of selected to unselected particles in the first flow path, i.e. filtrate, divided by the selected to unselected particles in the input sample; yield which is the ratio of selected particles in the first flow path (first information) to number of selected particles in the input sample (sum of first information and second information); and separation resolution which is the measure of the size difference required for  >90% depletion of unselected particles divided by the fractional yield of selected particles (see [0239]). 
Regarding claims 12, Toner teaches all the limitations of claim 11 above. 


Regarding claims 13-15, Toner teaches all the limitations of claim 11 above. 
The ratio, i.e. selected particle yield, information is related to the enrichment ratio and separation resolution. Toner teaches an enrichment ratio of 8 to infinity for a yield of 60%-5% with infinity correlating to zero unselected particles in the filtrate/first specimen. The goal is to deplete unselected particles while also maintaining high yield of selected particles. When looking at separation resolution the goal is a greater than 90% depletion of unselected particles to be successful (see [0239]). 

Regarding claim 16, Toner teaches all the limitations of claim 1 above. 
One of the ratios used by Toner to determine quality of separation is a ratio of the first information divided by the sum of the first information and second information, i.e. yield (see [0239]). The ratio, i.e. selected particle yield, information is related to the enrichment ratio and separation resolution. Toner teaches an enrichment ratio of 8 to infinity for a yield of 60%-5% with infinity correlating to zero unselected particles in the filtrate/first specimen. The goal is to deplete unselected particles while also maintaining high yield of selected particles. When looking at separation resolution the goal is a greater than 90% depletion of unselected particles to be successful (see [0239]). 

Regarding claim 17, Toner teaches all the claim limitations of 1 above. 
Toner teaches running selected separated specimens, based on quality of separation, through the separation system multiple times to reach higher levels of enrichment (see [0227]). 

claim 18, Toner teaches all the limitations of claim 1 above. 
Toner teaches the particles or cells to be separated include blood cells, tumor cells, red blood cells, white blood cells, and platelets (see [0018], [0130], [0195], and [0230]). 

Regarding claim 19, Toner teaches all the limitations of claim 1 above. 
Toner teaches, after using a Coulter counter to determine successful particle separation, using a flow cytometer to differentiate platelets from other blood components (see [0268]). Furthermore, Toner teaches an analyzer in the separation system that can be, for example, a microscope, microarray, a cell counter, etc. (see [0192]). 

Regarding independent claim 20, Toner teaches a system 200 having a plurality of channels 202 for the separation of particles suspended in a sample wherein any other of the channels or system configurations needed for any number of applications mentioned herein can be used,  wherein the sample is moved through channels 202 via an inlet 206 and at least two outlets 218 wherein the first outlet contains selectively diverted particles and the second outlet contains the remaining particles, and wherein the flow fluid through the channels is controlled via a pump (see [0010] and [0178-0179]; Fig. 14) based on forces acting upon the particles contained in the fluid (see [0015] and [0178-0179]; Fig. 14); an analysis region 216 provided in the proximity of the outlet channels to monitor, sort, count, image, etc. wherein the analyzer can be, for example, a microscope, microarray, a cell counter, etc. (see [0192]); and controller 220 which can include any number of hardware, software, and analytical elements to assist in focusing particles and collection for disposal or further analysis elsewhere (see [178-0179]; Fig. 14) and therefore would be capable of determining quality of separation to determine if disposal, further analysis, or additional running through of the separation system (see [0227]) would be necessary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                     

/JENNIFER WECKER/Primary Examiner, Art Unit 1797                                                                                                                                                                                                                                                                                                                                                                                           .